DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/6/2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 4549614 teaches a jack device 25 and a single wheel/roller 24 to keep the tool centered in the wellbore (fig. 3).  However, it is not reasonably taught or suggested that the jack/wheels are positioned within the wellbore proximate a stuck pipe such that activating the jack device of the pipe freeing tool to apply a force to an external surface of the stuck pipe, wherein the force moves the stuck pipe away from a surface of the wellbore and towards a center of the wellbore.
US 5301759 teaches a jack device 9 and a set of wheels 7 to keep the tool centered in the wellbore (fig. 1).  However, it is not reasonably taught or suggested that the jack/wheels are positioned within the wellbore proximate a stuck pipe such that activating the jack device of the pipe freeing tool to apply a force to an external surface of the stuck pipe, wherein the force moves the stuck pipe away from a surface of the wellbore and towards a center of the wellbore.
US 20200149390 teaches a jack device 13 and a set of wheels 15 to keep the tool centered in the wellbore (fig. 2-3).  However, it is not reasonably taught or suggested that the jack/wheels are positioned within the wellbore proximate a stuck pipe such that activating the jack device of the pipe freeing tool to apply a force to an external surface of the stuck pipe, wherein the force moves the stuck pipe away from a surface of the wellbore and towards a center of the wellbore.
US 10941656 teaches a jack device 614 and a set of wheels 612 to keep the tool centered in the wellbore (fig. 10).  However, it is not reasonably taught or suggested that the jack/wheels are positioned within the wellbore proximate a stuck pipe such that activating the jack device of the pipe freeing tool to apply a force to an external surface of the stuck pipe, wherein the force moves the stuck pipe away from a surface of the wellbore and towards a center of the wellbore.
None of the other cited prior art of record, whether considered alone or in combination, teaches or reasonably suggests the missing claim limitations noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674